DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on 05/11/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (USPGPUB DOCUMENT: 2007/0240899, hereinafter Sakamoto) in view of Kim (USPGPUB DOCUMENT: 2015/0054162, hereinafter Kim).


Re claim 1 Sakamoto discloses in Fig 3C, see modified figure in office action, a power semiconductor device comprising:
a frame(11)[0048];
a semiconductor element(15A/B)[0058] disposed on the frame(11)[0048];
a substrate(16/top29/bottom29) disposed on a side of the frame(11)[0048] opposite to a side on which the  semiconductor element(15A/B)[0058] is disposed; and
a sealing resin(14)[0066] that seals the semiconductor element(15A/B)[0058] and the substrate(16/top29/bottom29), wherein
the substrate(16/top29/bottom29) includes a metal sheet(16)[0052], a first insulating sheet(top/bottom 29)[0052] on one main surface side of the metal sheet(16)[0052], and a second insulating sheet(top/bottom 29)[0052] on the other main surface side of the metal sheet(16)[0052] opposite to the one main surface side
 
Sakamoto does not specifically teach and    the metal (Cu or Al)[0050] sheet(16)[0052] has flexibility at a normal temperature.

Kim discloses a power semiconductor device comprising:  the metal (Cu )[0042] sheet as flexibility (flexible)[0042]. at a normal temperature (since Kim discloses the Cu sheet formed at a temperature, a given standard or room temperature may be interpreted as the normal temperature)[0041].




It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to the teachings of Sakamoto in order to reliability and durability of the chip package can be improved [0025 of Kim].  


    PNG
    media_image1.png
    295
    664
    media_image1.png
    Greyscale



Re claim 3 Sakamoto and Kim disclose the power semiconductor device according to claim 1, wherein
the metal sheet(16)[0052] is made of a material selected from the group consisting of
 copper, iron, aluminum, and stainless steel (copper aluminum).



Although the combination of Sakamoto and Kim do not specifically teach Sakamoto and Kim do not specifically teach the metal sheet(16)[0052] has a thickness equal to or greater than 0.01 mm and equal to or less than 0.2 mm, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose the metal sheet(16)[0052] has a thickness equal to or greater than 0.01 mm and equal to or less than 0.2 mm as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize heat radiation capability [0010 of Sakamoto]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)




Re claim 5 Sakamoto and Kim disclose the power semiconductor device according to claim 1, comprising an electrode (18)[0040] capable of applying an electric potential at a constant value to entirety of the metal sheet(16)[0052].

Regarding the limitation “an electrode  capable of applying an electric potential at a constant value to entirety of the metal sheet”, invokes intended use because it corresponds to a description of how the system is to be used.  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114.

Re claim 7 Sakamoto and Kim disclose the power semiconductor device according to claim 1, 

Sakamoto and Kim do not specifically teach wherein the metal sheet(16)[0052] partially extends to an outside of the power semiconductor device .


Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In doing so, wherein the metal sheet(16)[0052] partially extends to an outside of the power semiconductor device (since 16 would lengthen towards the surface of the power semiconductor, this may be interpreted as extends to an outside of the power semiconductor device)




the metal sheet(16)[0052] is divided into a plurality of regions, and at least one of the plurality of regions obtained by dividing the metal sheet(16)[0052] is 5 connected to at least one of the plurality of regions obtained by dividing at least the part of the frame(11)[0048] (please see modified Fig 3C wherein the region of the metal sheet is connected to the region of the frame).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (USPGPUB DOCUMENT: 2007/0240899, hereinafter Sakamoto) and Kim in view of Tsuchimochi (USPGPUB DOCUMENT: 20190103402).

Re claim 2 Sakamoto and Kim disclose the power semiconductor device according to claim 1, wherein
at least a part of the frame(11)[0048] is disposed to come into contact with the substrate(16/top29/bottom29) on a side of at least the part of the frame(11)[0048] opposite to a side on which the semiconductor element(15A/B)[0058] is disposed, and
 a thickness of the first insulating sheet(top/bottom 29)[0052] and a thickness of the second insulating

in the second direction(top to bottom), the substrate(16/top29/bottom29) curves with respect to the thickness  direction due to a difference of a coefficient of linear expansion between the metal sheet(16)[0052] and each of the first insulating sheet(top/bottom 29)[0052] and the second insulating sheet(top/bottom 29)[0052].

Sakamoto and Kim do not disclose a difference of a coefficient of linear expansion between the metal sheet(16)[0052] and each of the first insulating sheet(top/bottom 29)[0052] and the second insulating sheet

Tsuchimochi discloses a difference of a coefficient of linear expansion between the metal sheet and each of the first insulating sheet [0061]


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Nomura to the teachings of Sakamoto in order to In order to the heat dissipation performance can be further improved [Tsuchimochi, 0061].  In doing so, a difference of a coefficient of linear expansion [Tsuchimochi, 0061] between the metal sheet(16)[0052] and each of the first insulating sheet(top/bottom 29)[0052] and the second insulating sheet


Regarding the limitation “wherein the current mirror circuit is coupled to the variable frequency generator for providing at least a first control current and a second control current, the variable frequency generator configured to generate a first signal having a first frequency or a second signal having a second frequency, in response to receiving the first or the second control current respectively”, invokes intended use because it corresponds to a description of how the system is to be used.  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114.





Claim 4 & 6  are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (USPGPUB DOCUMENT: 2007/0240899, hereinafter Sakamoto) and Kim in view of Ohuchi (USPGPUB DOCUMENT:20030205730).

Re claim 4 Sakamoto and Kim disclose the power semiconductor device according to claim 1, 

Sakamoto and Kim do not specifically teach wherein the substrate(16/top29/bottom29) further includes another metal sheet(16)[0052] on a side of the second
insulating sheet(top/bottom 29)[0052] opposite to a side facing the metal sheet(16)[0052].

Ohuchi discloses in Fig 5 wherein the substrate further includes another metal sheet(208)[0110 of Ohuchi] on a side of the second insulating sheet(vertical 207) 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ohuchi to the teachings of Sakamoto in order to  forming a conductive layer used to fix a back potential of the semiconductor device, as narrow as possible as taught by Ohuchi [0011]].  In doing so, wherein the substrate(16/top29/bottom29) further includes another metal sheet(208)[0110 of Ohuchi] on a side of the second
insulating sheet(top/bottom 29)[0052] opposite to a side facing the metal sheet(16)[0052].

Re claim 6 Sakamoto and Kim disclose the power semiconductor device according to claim 1, wherein
an external terminal (25)[0042] connectable to an outside of the power semiconductor device is connected to the frame(11)[0048], and



Ohuchi discloses in Fig 5 wherein the substrate further includes another metal sheet(208)[0110 of Ohuchi] on a side of the second insulating sheet(vertical 207) 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ohuchi to the teachings of Sakamoto in order to  forming a conductive layer used to fix a back potential of the semiconductor device, as narrow as possible as taught by Ohuchi [0011]].  In doing so, the metal sheet(16)[0052] is electrically connected (by way of 208)[0110 of Ohuchi] to the external terminal through a 5 terminal joining portion(rightmost 13)[0043].






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819